FILED
                                                             JAN 10 2012
 1
                                                         SUSAN M SPRAUL, CLERK
                                                           U.S. BKCY. APP. PANEL
 2                                                         OF THE NINTH CIRCUIT


 3                  UNITED STATES BANKRUPTCY APPELLATE PANEL
 4                            FOR THE NINTH CIRCUIT
 5   In re:                             )       BAP No. WW-10-1382-WaPaJu
                                        )
 6   WALTER WILLIAM COPLAND,            )       Bk. No. 09-47782
                                        )
 7                       Debtor.        )       Adv. No. 09-04192
     ___________________________________)
 8                                      )
     WALTER WILLIAM COPLAND,            )
 9                                      )
                         Appellant,     )
10                                      )
                                                                         1
               v.                       )       M E M O R A N D U M
11                                      )
     BONNIE ANTHIS, Individually and as )
12   Personal Representative for the    )
     Estate of Harvey Allen Anthis,     )
13                                      )
                         Appellee.      )
14   ___________________________________)
15                  Argued and Submitted on October 21, 2011
                             at Seattle, Washington
16
                            Filed - January 10, 2012
17
                 Appeal from the United States Bankruptcy Court
18                   for the Western District of Washington
19            Honorable Brian D. Lynch, Bankruptcy Judge, Presiding
                   ____________________________________________
20
     Appearances:      David Clement Smith, Esq. argued for Appellant Walter
21                     W. Copland; John G. Schultz, Esq. of Leavy Schultz
                       Davis & Fearing PS argued for Appellee Bonnie Anthis
22                   ____________________________________________
23   Before: WALLACE,2 PAPPAS, AND JURY, Bankruptcy Judges.
24
          1
           This disposition is not appropriate for publication.
25
     Although it may be cited for whatever persuasive value it may
26   have (see Fed. R. App. P. 32.1), it has no precedential value.
     See 9th Cir. BAP R. 8013.1.
27
          2
           Hon. Mark S. Wallace, Bankruptcy Judge for the Central
28   District of California, sitting by designation.

                                          -1-
 1        Debtor Walter W. Copland (“Copland”) appeals the Order and
 2   Judgment of the bankruptcy court decreeing that the debt owed by
 3   him to Bonnie Anthis3 (“Creditor”) is the result of willful and
 4   malicious injury and therefore not dischargeable pursuant to
 5   section 523(a)(6).4    For the reasons stated below, we AFFIRM.
 6                                   FACTS5
 7        Copland is a retired police officer from the City of Tacoma
 8   Police Department.    He often spent time in Kennewick, Washington,
 9   where his son lived.    As a result, he became acquainted with John
10   Stevens, who lived across the street from Copland’s son, and with
11   Mr. Stevens’s friend Al Anthis.     On September 15, 2005, Mr.
12   Stevens and Copland spent time together during the day, including
13   a visit to the Burbank Tavern in nearby Walla Walla County.
14   After stopping to purchase whiskey and vodka, Mr. Stevens and
15   Copland returned to Stevens’s house later in the afternoon, where
16   they met up with Mr. Anthis.    The three men hung out on
17   Mr. Stevens’s deck, talking about fishing trips, eating hot wings
18   and drinking around a four to five foot hexagonal table.
19        Mr. Stevens, as host, was in and out of the house cooking
20   the hot wings and described the ensuing events as he observed
21
22        3
           Individually, and in her capacity as personal
23   representative of the estate of Harvey Anthis.
          4
24         Unless otherwise indicated, all chapter, section and rule
     references are to the Bankruptcy Code, 11 U.S.C. §§ 101-1532, and
25   to the Federal Rules of Bankruptcy Procedure, Rules 1001-9037.
     The Federal Rules of Civil Procedure are referred to as “Civil
26
     Rules.”
27        5
           We take these facts primarily from the Memorandum Opinion
28   of the bankruptcy judge entered on September 23, 2010.

                                       -2-
 1   them.    He recalled Copland saying to Mr. Anthis “I could shoot
 2   and kill you,” and Mr. Anthis responding “Bring it on.”      Copland
 3   then stood up from his stool, walked behind Mr. Stevens and
 4   around the table to Mr. Anthis.     He pulled out a .22 derringer,
 5   placed it up to Mr. Anthis’s right temple and fired.       Mr. Stevens
 6   saw the flash of the shot, heard the shot, and at that point saw
 7   that Copland was holding the gun.       He did not see him pull the
 8   trigger.    Mr. Anthis instantly fell off his bar stool to the
 9   floor.    Copland then returned to his seat, put the gun in his
10   back pocket, and placed his head in his hands, saying “Oh, my
11   God, I’ve killed Al.”
12           The Kennewick police arrived quickly in response to a call
13   and found Mr. Stevens and Copland still sitting on the deck.
14   After being handcuffed and having the handgun removed from his
15   pocket, Copland told the officers “I’m sorry.      I killed him.
16   He’s dead.”    He repeated a similar statement when an officer
17   checked Mr. Anthis’s pulse and thought he found one.
18           The next day at the jail Copland was trying to reach his son
19   by phone.    When he was unsuccessful, the duty officer suggested
20   he call his son’s neighbor, Mr. Stevens, for assistance.      Copland
21   responded, “That’s cold.    I can’t call him.    I just shot and
22   killed our best friend.”    A detective who talked to Copland that
23   day testified that Copland was able to tell him what he had done
24   the whole day up to the events at the Stevens’s house.
25           Copland was eventually convicted of first degree
26   manslaughter in criminal proceedings.      Creditor filed a wrongful
27   death lawsuit against Copland, which resulted in a judgment.
28   After Copland filed a chapter 7 bankruptcy petition in 2009,

                                       -3-
 1   Creditor filed a timely adversary proceeding, asserting that the
 2   debt owed by Copland was non-dischargeable under § 523(a)(6) as
 3   based on willful and malicious injury.      The bankruptcy court held
 4   a trial and determined the debt was non-dischargeable.      This
 5   appeal followed.
 6                               JURISDICTION
 7        The bankruptcy court had jurisdiction under 28 U.S.C.
 8   §§ 157(b)(2)(I) and 1334.   We have jurisdiction of this appeal
 9   under 28 U.S.C. §§ 158(a)(1) and (c).
10                                  ISSUES
11        Copland makes three arguments on appeal: (1) no evidence
12   exists that Copland intended to kill Anthis; (2) the bankruptcy
13   court improperly placed a burden of proof on Copland; and (3) the
14   evidence does not support the bankruptcy court’s finding that
15   Copland intended to kill Anthis.       Copland emphasizes in his
16   appellant’s brief that the evidence is also consistent with an
17   accidental shooting, in part because Stevens never actually saw
18   Copland shoot Anthis and in part because there was no plausible
19   motive for an intentional shooting.
20                           STANDARD OF REVIEW
21        The Panel reviews the bankruptcy court’s findings of fact
22   for clear error and conclusions of law de novo and applies
23   de novo review to mixed questions of law and fact that require
24   consideration of legal concepts and the exercise of judgment
25   about the values that animate the legal principles.       Wolkowitz v.
26   Beverly (In re Beverly), 374 B.R. 221, 230 (9th Cir. BAP 2007),
27   aff’d in part and dismissed in part, 551 F.3d 1092 (9th Cir.
28   2008).   The issue of dischargeability of a debt is a mixed

                                      -4-
 1   question of fact and law that is reviewed de novo.     Miller v.
 2   United States, 363 F.3d 999, 1004 (9th Cir. 2004).    We review the
 3   bankruptcy court’s factual findings, which underlie the mixed
 4   question, for clear error.    Rule 8013.
 5                           DISCUSSION AND ANALYSIS
 6        Section 523(a)(6) provides in relevant part that “[a]
 7   discharge under section 727 . . . does not discharge an
 8   individual debtor from any debt . . . for willful and malicious
 9   injury by the debtor to another entity . . . .”    A determination
10   of non-dischargeability under section 523(a)(6) requires a
11   finding that the injury was willful and a finding that the injury
12   was malicious.   These are separate, independent elements.       Ormsby
13   v. First Am. Title co. (In re Ormsby), 591 F.3d 1199, 1206
14   (9th Cir. 2010); Barboza v. New Form, Inc. (In re Barboza),
15   545 F.3d 702, 711 (9th Cir. 2008).
16        The word “willful” in (a)(6) denotes a deliberate and
17   intentional injury, not merely a deliberate or intentional act
18   that leads to injury.     Kawaauhau v. Geiger, 523 U.S. 57, 61
19   (1998).   The actor must intend the consequences of the act, not
20   merely the act itself.    A driver who changes lanes without
21   looking and collides with another vehicle intentionally turned
22   the wheel to the left or right but would not be considered to
23   have “willfully” injured the other driver or his vehicle absent
24   evidence that he intended the collision.    The willfulness
25   requirement is met if it is shown that the debtor had a
26   subjective intent to cause harm or a subjective belief or
27   knowledge that harm was substantially certain to occur.       In re
28   Su, 290 F.3d 1140, 1145 (9th Cir. 2002); Petralia v. Jercich

                                       -5-
 1   (In re Jercich), 238 F.3d 1202, 1208 (9th Cir. 2001).
 2        An injury is “malicious” under (a)(6) when it involves a
 3   wrongful act, done intentionally, that necessarily causes injury
 4   and is committed without just cause or excuse.     In re Jercich,
 5   238 F.3d at 1209; Thiara v. Spycher Bros. (In re Thiara),
 6   285 B.R. 420, 427 (9th Cir. BAP 2002).    Maliciousness may be
 7   inferred based on the nature of the wrongful act, In re Ormsby,
 8   591 F.3d at 1207, and it may be implied by the circumstances
 9   surrounding a debtor’s acts and conduct, even in the absence of
10   personal hatred, spite, or ill-will.     Navistar Fin. Corp. V.
11   Stelluti (In re Stelluti), 94 F.3d 84, 87-88 (2d Cir. 1996);
12   Sanger v. Busch (In re Busch), 311 B.R. 657, 666 (N.D.N.Y. 2004);
13   Itule v. Metlease, Inc. (In re Itule), 114 B.R. 206, 209-10 (9th
14   Cir. BAP 1990).
15        A.     Sufficiency of the Evidence That Copland Intended to
                 Kill Anthis
16
17        Copland argues that there is no evidence of a motive of any
18   kind why he would kill Anthis and that he never formed the intent
19   to kill Anthis.   Specifically, he points to the absence of a
20   heated or angry verbal exchange immediately preceding the
21   shooting.
22        Motive is not an element of willfulness or maliciousness
23   under section 523(a)(6).   If a person walks up to a complete
24   stranger on the street and, for no reason at all, shoots him in
25   the head, intending to hurt or kill him, the resulting injury is
26   willful and malicious notwithstanding the absence of motive.
27        The bankruptcy court determined that the direct and
28   circumstantial evidence of Copland’s intent to injure Anthis by

                                      -6-
 1   shooting him was compelling.   This finding is not clearly
 2   erroneous.    Although the shooting of Anthis appears to have been
 3   a spur of the moment event, that does not mean Copland did not
 4   intend the fatal injury.   When Copland said, “You know, I could
 5   shoot you,” or “I could kill you,” he was making a kind of boast.
 6   When Anthis replied, “Bring it on,” he in a sense threw down the
 7   gauntlet, daring Copland to make good his boast.   The logical
 8   implication from the fatal gunshot that occurred a few seconds
 9   later is that Copland made good his boast.   Copland’s intention
10   to kill Anthis may be inferred from a motive of carrying through
11   on a boast and responding to a dare.
12        Copland argues that the evidence is equally consistent with
13   the occurrence of an accident.   After all, the argument runs,
14   Stevens did not actually see Copland put the derringer to
15   Anthis’s temple and pull the trigger.   Perhaps the gun slipped.
16        The bankruptcy court rejected an accidental shooting
17   hypothesis.   In the abstract, Copland’s state of intoxication may
18   be seen as providing some support for an accidental shooting.    It
19   is not unrealistic to suppose that a drunk doesn’t handle a
20   firearm as carefully as a sober person.   However, it is
21   speculation that an accident occurred,6 and the boast/dare verbal
22   colloquy that immediately preceded the shooting creates a strong
23   inference that the shooting was intended and not accidental.     The
24
25        6
           As the bankruptcy court pointed out in its Memorandum
     Opinion, there was no evidence of a slip or a scuffle that might
26   create an inference that the shooting was accidental or in
27   self-defense. Anthis v. Copland (In re Copland), Nos. 09-47782,
     09-4192, 2010 Bankr. LEXIS 4161 at *5-*6 (Bankr. W.D. Wash.
28   Sept. 23, 2010).

                                      -7-
 1   inference is powerful enough to overcome the speculative and
 2   otherwise unsupported argument that an intoxicated Copland shot
 3   Anthis accidentally.   Even if we as the fact-finder might have
 4   weighed the evidence differently, “when there are two permissible
 5   views of the evidence, the trial judge’s choice between them
 6   cannot be clearly erroneous.”    In re Baldwin Builders, 232 B.R.
 7   406, 410 (9th Cir. BAP 1999).   Since even in a de novo review of
 8   a mixed question, we must give deference to the bankruptcy
 9   judge’s factual findings, we find no error here.
10        B.     Placement of the Burden of Proof By the Bankruptcy
                 Court
11
12        The bankruptcy court’s Memorandum Opinion states that
13   “Mr. Copland contended that the evidence showed the shooting was
14   an accident or that he was not conscious that he had pulled the
15   trigger due to his state of inebriation.”7   Based upon this
16   statement, Copland contends that the bankruptcy court put the
17   burden of proof on him rather than on Creditor.
18        It is plain from both the statement and its context in the
19   opinion that the bankruptcy court was merely relating what
20   Copland’s contentions were, not placing the burden of proof on
21   Copland.    At no point in the Memorandum Opinion does the
22   bankruptcy court state or imply that the burden of proof is on
23   anyone other than Creditor.
24        C.     The Bankruptcy Court’s Findings on Copland’s Intent
25        In his final argument, Copland essentially re-argues the
26   first argument discussed above, namely, that the shooting could
27
          7
28            Id. at *5.

                                      -8-
 1   have been an accident, and that it was error based upon the
 2   evidence presented for the bankruptcy court to conclude that
 3   Copland intended to kill Anthis.        Focusing again on motive,
 4   Copland states, “Here, of course, however tragic the killing, no
 5   one has suggested any motive for Mr. Copland to kill his
 6   friend.”8    According to Copland, “every known fact in this case
 7   is as consistent with an accidental shooting as an intentional
 8   homicide.”9
 9        Regarding motive, as discussed above, motive is not
10   necessary to show intent to injure.       However, to the extent it
11   impacts our analysis, the evidence shows that Copland’s motive
12   was to make good on his boast and to respond to Anthis’s dare,
13   “Bring it on.”    With respect to the known facts in this case, it
14   is simply not true that “every known fact” is as consistent with
15   an accidental shooting as an intentional homicide.       When a person
16   says “I could kill you” and then does exactly that a few seconds
17   later, that is a fact consistent with homicide and completely
18   inconsistent with an accidental slaying.
19        Equally true, shooting Anthis was a wrongful act, done
20   intentionally, that necessarily caused injury and was without
21   just cause or excuse.
22                                 CONCLUSION
23        For the reasons stated, we AFFIRM the bankruptcy court’s
24   judgment decreeing Copland’s debt to Creditor to be
25   non-dischargeable in its entirety.
26
          8
27            Appellant’s Opening Brief at 18.
          9
28            Appellant’s Opening Brief at 19.

                                       -9-